Citation Nr: 0715028	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO. 04-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from March 1956 until March 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 Rating Decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The veteran was advised of the 
rating decision by letter dated in August 2002.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. 
Specifically, the Board finds that VA's duty to assist was 
not completely satisfied in this case. In the present case, 
no service medical records are available for review. The only 
service records in evidence are the veteran's discharge 
report and his certificate of acceptability for induction 
into the armed services. Although the RO searched for 
alternative records regarding the veteran's service, the RO 
was unable to produce additional records. 

When, through no fault of the veteran, records under the 
control of the Government are unavailable, the duty to assist 
is heightened. Dixon v. Derwinski, 3 Vet.App. 261, 263 
(1992). VA's duty then requires that VA advise the veteran of 
his right to support his claim by submitting alternate 
sources of evidence, including service medical personnel 
statements, or lay evidence, such as "buddy" affidavits or 
statements. Id. While there is no presumption of service 
connection that arises, VA is obligated to exercise greater 
diligence in assisting the veteran with the development of 
the evidence in support of his claim. Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005). 

Under Dixon, this rule, the Board finds that VA should have 
advised the veteran of the opportunity to support his claim 
with alternate forms of evidence, when faced with the 
unavailability of his service medical records. VA, however, 
failed to inform the veteran of these opportunities to 
support his claim in any of the duty to assist letters sent 
to him. 

Additionally, the veteran has provided private, treating 
physician letters dated in September 2003, July 2002, and 
December 2001, regarding his treatment for bilateral plantar 
fasciitis. The medical records generated by this physician, 
however, are not in the veteran's claims file. 

The Board is of the opinion that further development of the 
record is necessary. The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

Accordingly, this case is REMANDED for the following actions:

1. The RO/AMC should advise the veteran 
of his opportunity to submit lay 
testimony and other alternate sources 
of evidence in support of his claim. 
Such alternate forms of evidence 
include, but are not limited to, 
letters to and from the veteran during 
or after  military service detailing 
events as to the disorder; letters of 
commendation or appreciation for his 
military service in performing the 
duties, which he claims caused his 
injury; and accounts, statements, and 
letters from his family, friends, 
acquaintances, and coworkers, detailing 
each respective writer's recollection 
of the development of the veteran's 
injury; post-service physical 
examinations, insurance claims, and any 
other material that would indicate that 
the veteran performed the duties he has 
described, that such duties could 
result in the injury currently claimed 
by the veteran, and that the veteran 
sustained his condition of plantar 
fasciitis during his time in service. 




2. The RO/AMC should also have the 
veteran specify his post-service 
treatment dates, and identify his 
treatment providers. The RO should then 
obtain and associate with the claims 
file any records  identified and not 
already associated with his claims 
file. Furthermore, the RO should obtain 
from the veteran an authorization for 
the release of medical records from his 
medical providers, including Rosario J. 
LaBarbera, DPM, at 194 Harison Avenue, 
Garfield, NJ 07026, and associate any 
records received with the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



